                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


    CHRISTINE INTRAVIA,

         Plaintiff,

                v.                                                 No. 3:18-cv-01386(WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security 1,

          Defendant.

                                            X


                               RULING ON PENDING MOTIONS


         This is an administrative appeal following the denial of the plaintiff, Christine Intravia’s,

application for Title II disability insurance benefits (“DIB”). It is brought pursuant to 42 U.S.C.

§ 405(g). 2 Plaintiff now moves for an order reversing the decision of the Commissioner of the

Social Security Administration (“the Commissioner”), or in the alternative, an order remanding




1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
2
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R. §
404.929. Claimants can in turn appeal an ALJ’s decision to the Social Security Appeals Council.
See 20 C.F.R. § 404.967. If the appeals council declines review or affirms the ALJ opinion, the
claimant may appeal to the United States district court. Section 205(g) of the Social Security Act
provides that “[t]he court shall have power to enter, upon the pleadings and transcript of the
record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C § 405(g).
                                                   1
her case for a rehearing. [Doc. # 14]. The Commissioner, in turn, has moved for an order

affirming his decision. [Doc. # 15]. After careful consideration of the arguments raised by both

parties, and thorough review of the administrative record, the Court grants the Commissioner’s

motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work

experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe



                                                 2
impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. § 404.1520. The claimant bears the burden of proof on the first four steps, while the

Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d 146, 149

(2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842 (2d Cir. 1981). “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, [are]

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). It must be “more than a scintilla or touch of proof here and there in the record.” Id. If

the Commissioner’s decision is supported by substantial evidence, that decision will be




                                                  3
sustained, even where there may also be substantial evidence to support the plaintiff’s contrary

position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

                                           BACKGROUND

       a. Facts

       Plaintiff filed her DIB application on February 23, 2015, alleging a disability onset date

of January 1, 2015. Plaintiff’s claim was denied at both the initial and reconsideration levels.

Thereafter, Plaintiff requested a hearing. On March 3, 2017, a hearing was held before

Administrative Law Judge Edward F. Sweeney (“the ALJ”). Plaintiff, who was represented by

counsel, and a vocational expert (“VE”) testified at the hearing. On May 3, 2017, the ALJ issued

a decision denying Plaintiff’s claim. Plaintiff timely requested review of the ALJ’s decision by

the Appeals Council. On July 3, 2018, the Appeals Council denied review, making the ALJ’s

decision the final determination of the Commissioner. This action followed.

       Plaintiff was forty-four years old on the alleged disability onset date. (R. 119). She has a

high school education. (R. 120). Plaintiff has experience working in a coffee shop. (Id.). She

last worked in January 2015. (R. 121). Plaintiff’s complete medical history is set forth in the

Joint Stipulation of Facts filed by the parties. [Doc. # 14-1]. The Court adopts this stipulation

and incorporates it by reference herein.

       b. The ALJ’s Decision

       The ALJ followed the sequential evaluation process to determine whether Plaintiff was

disabled under the Social Security Act. At Step One, the ALJ found Plaintiff has not engaged in

substantial gainful activity since the alleged onset date. (R. 14). At Step Two, the ALJ found

Plaintiff’s degenerative disc disease of the cervical and lumbar spine to be a severe impairment.

(Id.). The ALJ concluded that carpal tunnel syndrome was not a severe impairment. (R. 14-15).



                                                 4
At Step Three, the ALJ found Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. (R.

15). Next, the ALJ determined Plaintiff retains the following residual functional capacity3:

       Plaintiff can perform light work except she can occasionally climb ladders, ropes,
       scaffolds, ramps, and stairs, and can frequently kneel, crouch, and crawl.

(R. 15-9). At Step Four, the ALJ found Plaintiff is unable to perform past relevant work. (R.

19). Finally, at Step Five, the ALJ relied on the testimony of the VE to conclude that there are

jobs existing in significant numbers in the national economy Plaintiff can perform. (R. 20).

Specifically, the VE testified that a person with Plaintiff’s vocational factors and the assessed

RFC can perform the positions of cashier, cafeteria attendant, and fast food worker. (Id.).

Accordingly, the ALJ determined Plaintiff was not disabled.

                                           DISCUSSION

       Plaintiff raises several arguments in support of her Motion to Reverse, which the Court

will address in turn.

    1. The Step Two Determination

       Plaintiff first argues that the ALJ should have found her carpal tunnel syndrome and her

pulmonary impairment to be severe. The Commissioner responds that Plaintiff has not

established the severity of either of these conditions.

       At Step Two, the ALJ determines the “severity” of a claimant’s impairments. A

medically determinable impairment, or a combination of impairments, is not severe “if it does

not significantly limit [the claimant’s] physical or mental ability to do basic work activities.” 20

C.F.R. § 404.1522. In other words,“[a] finding of ‘not severe’ should be made if the medical



3
        Residual functional capacity (“RFC”) is the most a claimant can do in a work setting
despite his or her limitations. 20 C.F.R. § 404.1545(a)(1).
                                                  5
evidence establishes only a ‘slight abnormality’ which would have ‘no more than a minimal

effect on an individual’s ability to work.’” Rosario v. Apfel, No. 97-CV-5759, 1999 WL 294727,

at *5 (quoting Bowen v. Yuckert, 482 U.S. 137, 154 n. 12 (1987)). “The claimant bears the

burden of presenting evidence establishing severity.” Taylor v. Astrue, 32 F. Supp. 3d 253, 265

(N.D.N.Y. 2012). While the second step of the evaluation process is limited to screening out de

minimis claims, “the mere presence of a disease or impairment, or establishing that a person has

been diagnosed or treated for a disease or impairment is not, by itself, sufficient to render a

condition severe.” Id. (internal quotation marks omitted).

       The record clearly demonstrates Plaintiff has been diagnosed with, and treated for, carpal

tunnel syndrome. She had a bilateral carpal tunnel release in 2005. (R. 658). In 2016, she had a

left carpal tunnel and cubital tunnel release. (R. 702). She also had injections to treat symptoms

in her right wrist in 2016. (R. 663, 698). The existence of an impairment, however, is

insufficient to establish severity. Plaintiff must also show that the impairment had an impact on

her ability to work. She has not done so here. Although Plaintiff testified she has difficulty

picking up and holding objects, the record as a whole overwhelmingly supports a finding that her

carpal tunnel syndrome had no more than a minimal impact on her ability to work. After her

2016 surgery and treatment, she was doing well, had no significant problems, and was able to

complete activities such as shooting guns which she had previously been unable to do; her

surgeon, Dr. Bontempo, cleared her to resume activities as tolerated. (R. 698). In August 2015,

Dr. Berger, a consultative examiner, observed Plaintiff had no wrist tenderness, good grip

strength, and normal reflexes in the upper extremities. (R. 588-89). Further, the state agency

medical consultants reviewed Plaintiff’s medical history and assessed no manipulative

limitations. (R. 156, 168). In addition, Plaintiff testified that she was able to dust, vacuum, do



                                                  6
laundry, drive, care for pets, and grocery shop. (R. 120-124). In all, there is substantial evidence

to support the ALJ’s finding that Plaintiff’s carpal tunnel syndrome was not a severe impairment.

       As to Plaintiff’s pulmonary condition, here, too, the record supports the existence of an

impairment, but not of its severity. Plaintiff, a current light smoker, was referred to Dr. Shatz for

a “question of COPD” in November 2016. (R. 711). Pulmonary function tests were suggestive

of mild emphysema. (R. 714). There was, however, no evidence that this condition resulted in

any work-related limitations. Thus, the non-severe finding was not in error.

       Further, an AJL’s finding that an impairment is not severe at Step Two is harmless error

when the ALJ finds other severe impairments and continues with the sequential evaluation. See

Jones-Reid v. Astrue, 934 F. Supp. 2d 381, 402 (D. Conn. 2012), aff’d, 515 F. App’x 32 (2d Cir.

2013). In such a circumstance, “because the ALJ did find several severe impairments and

proceeded in the sequential process, all impairments, whether severe or not, were considered as

part of the remaining steps.” Id. Here, in formulating the RFC, the ALJ extensively discussed

the medical records pertaining to Plaintiff’s hands and wrists. (R. 17-18). He also discussed

Plaintiff’s hearing testimony which does not mention a pulmonary impairment or any symptoms

thereof in relation to her inability to work. Therefore, even if there was an error at Step Two,

that error would be harmless in this case.

   2. The RFC

       Plaintiff next argues that the ALJ’s RFC assessment is not supported by substantial

evidence. Specifically, she avers that the ALJ erred in his weighing of the opinion evidence.

Plaintiff also maintains that the ALJ erred by failing to incorporate into the RFC additional

limitations. The Commissioner responds that the ALJ properly weighed the medical opinions,

and that the assessed RFC is supported by substantial evidence.



                                                  7
                       A. Weighing of Opinion Evidence

       The treating physician rule provides that a treating source’s opinion on the nature or

severity of a claimant’s impairments will be given controlling weight when it is well-supported

by, and not inconsistent with, other substantial evidence in the record. See 20 C.F.R. §

404.1527(c)(2). When a treating physician’s opinion is not controlling, the ALJ must consider

several factors in determining how much weight it should receive. See Greek v. Colvin, 802 F.3d

370, 375 (2d Cir. 2015); Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008). Those factors

include “(1) the frequently, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409, 418 (2d

Cir. 2013); 20 C.F.R. § 404.1527(c)(2). After considering these factors, the ALJ is required to

“comprehensively set forth [his] reasons for the weight assigned to a treating physician’s

opinion.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004). In so doing, the ALJ must

provide “good reasons” for the weight allotted. Burgess, 537 F.3d at 129. While an ALJ’s

failure to provide good reasons for the weight given to a treating source’s opinion is grounds for

remand, Halloran, 362 F.3d at 33, the ALJ is not required to “slavish[ly] recite[]each and every

factor where the ALJ’s reasoning and adherence to the regulation are clear.” Atwater v. Astrue,

512 F. App’x 67, 70 (2d Cir. 2013).

       Here, Dr. Bontempo, the surgeon who treated Plaintiff for carpal tunnel syndrome,

opined Plaintiff could work without restriction. The ALJ gave this opinion great weight as it

related to Plaintiff’s abilities to use her hands. (R. 18). Plaintiff argues that the ALJ misstated

Dr. Bontempo’s opinion as to her ability to work because it applied only to a hand laceration that

had resolved and not to her carpal tunnel syndrome overall.



                                                  8
        Dr. Bontempo did treat Plaintiff for a laceration in May 2015. (R. 574). He assessed her

unable to work as of May 8, 2015 and then cleared her to return to work without restriction as of

June 1, 2015. (R. 576, 579). Even if Plaintiff is correct in her argument that this assessment

related only to the laceration (which is unlikely given Dr. Bontempo was contemporaneously

treating Plaintiff for her carpal tunnel symptoms), there are other opinions – from October and

December 2016 – which clearly apply to her hand and wrist use overall. In October 2016, ten

days after the left carpal and cubital tunnel release surgery, Dr. Bontempo stated Plaintiff was

doing well, did not have any issues with numbness or tingling, and could continue using her hand

as tolerated without any restriction. (R. 700). Likewise, in December 2016, after a second

injection on the right side for carpal tunnel, Dr. Bontempo stated Plaintiff could “resume all

activities as tolerated as she has been doing.” (R. 698). Dr. Bontempo observed Plaintiff had

full motion of the left elbow, had minimal swelling, could make a full fist and fully extend her

fingers, and had full strength in the right hand. (R. 698). Thus, the ALJ’s reading of Dr.

Bontempo’s opinions is correct, and his decision to give the opinions great weight is supported

by Dr. Bontempo’s treatment notes.

        Plaintiff also claims the ALJ erred in not giving significant weight to the three opinions

of her chiropractor, Dr. DeFrancesco. Specifically, she avers that the ALJ’s disregard of the

opinions was based on a misreading of the treatment records.

        On April 30, 2015, Dr. DeFrancesco completed a Disability Determination Services form in

which he opined Plaintiff could lift and carry less than ten pounds on a frequent basis and less than

twenty pounds on an occasional basis. (R. 592). He found she could stand less than two hours in an

eight-hour day, walk less than thirty minutes in an eight-hour day, and sit less than one hour in an

eight-hour day. (Id.). On a “yes” or “no” section of the form, he assessed she could use foot controls



                                                   9
and hand controls, could perform gross manipulation, could write, and had palpitation in her hands.

(Id.). He assessed she could not climb, stoop, crouch, or reach. (Id.).

        On a second such form, which was undated, Dr. DeFrancesco opined Plaintiff could lift and

carry less than twenty pounds on a frequent basis and less than twenty-five pounds on an occasional

basis. (R. 590). He found she could stand less than two-and-a-half hours in an eight-hour day, walk

less than sixty minutes in an eight-hour day, and sit less than two hours in an eight-hour day. (Id.).

He completed the “yes” or “no” section of the form as he had on the April 30, 2015 form. (Id.).

        On March 1, 2017, Dr. DeFrancesco wrote a letter indicating Plaintiff had been evaluated in

his office with regard to standing, sitting, and lifting. (R. 707). He opined she was unable to lift

more than ten pounds, unable to sit for more than thirty minutes at a time and should only sit for

maximum of two hours per day, and is unable to stand more than forty minutes at a time and should

only stand for maximum of four hours per day. (Id.).

        The ALJ considered these three opinions, found they were supported by only limited

objective findings and unsupported by Dr. DeFrancesco’s treatment notes, and gave them little

weight. (R. 18-19).

        The opinions of Dr. DeFrancesco, a chiropractor, are not covered by the treating

physician rule. See Diaz v. Shalala, 59 F.3d 307, 309 (2d Cir. 1995). A chiropractor is not

considered an “acceptable medical source” under the regulations. 20 C.F.R. § 404.1527(d).

Rather, a chiropractor is an “other source” whose opinion can be evaluated “to show the severity

of [a claimant’s] impairment(s) and how it affects [the claimant’s] ability to function.” Titles II

& XVI: Considering Opinions & Other Evidence from Sources Who Are Not “Acceptable

Medical Sources” in Disability Claims, SSR 06-03P (S.S.A. Aug. 9, 2006). Thus, the ALJ must

consider Dr. DeFrancesco’s opinions, but need not afford them controlling weight.




                                                   10
       The ALJ properly considered Dr. DeFrancesco’s opinions and found them unsupported

by Dr. DeFrancesco’s treatment notes; these treatment notes contained limited objective findings

and indicated Plaintiff’s condition was largely under control. Chiropractic notes from July

through October 2015 indicate Plaintiff was asymptomatic and her condition was well-

controlled. (R. 605, 606, 607, 608). While Plaintiff had some pain Dr. DeFrancesco

characterized as a flare-up in November 2015, she was showing improvement by December

2015. (R. 601, 602). She was noted as being “moderately improved” in March 2016, and was

released from active care at that time. (R. 651).

       The ALJ also discussed other evidence in the record inconsistent with Dr. DeFrancesco’s

opinions. Dr. Berger found that while straight leg raises elicited pain bilaterally, Plaintiff could

bend at the waist and had normal gait, strength, reflexes, and tone in the lower extremities. (R.

589). And, Plaintiff’s daily activities, which include doing household chores, driving, and

grocery shopping, are inconsistent with the level of limitation to which Dr. DeFranceso opined.

When assessing opinions provided by a chiropractor, “[a]n ALJ has discretion to determine how

much weight to give the opinions…, but should consider the opinions and explain what weight

he gives those opinions.” Lolo v. Colvin, No. 15-CV-0625-A, 2017 WL 85425, at *7 (W.D.N.Y.

Jan. 10, 2017). The ALJ has done that here.

                       B. Additional Limitations

       Finally, Plaintiff argues the limitations in the RFC are insufficient to account for her

impairments. Specifically, she first claims that the RFC should have included limitations to

occasional stooping and crawling. Even if the RFC was limited in this way, the outcome of this

case would not be impacted. None of the jobs the VE identified – cashier, cafeteria attendant,

and fast food worker – require any crawling, and the cafeteria attendant and fast food worker



                                                 11
positions involve only occasional stooping. See Doc. # 14-2 (Plaintiff’s Appendix: Dictionary of

Occupational Titles 211.462.010; 311.677-010; 311.472-010). Therefore, remand on this basis is

unnecessary. See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998) (“Where application of the

correct legal standard could lead to only one conclusion, we need not remand.”).

       Second, Plaintiff claims that the that RFC should have contained a sit/stand option based

on Dr. DeFrancesco’s opinions. As discussed above, however, the record does not support the

limitations to which Dr. DeFrancesco opined. And third, Plaintiff claims the RFC should have

limited her to occasional handling, fingering, and feeling, and to no concentrated exposure to

pulmonary irritants. As discussed in relation to the Step Two determination, there was no

evidence that Plaintiff’s carpal tunnel syndrome or pulmonary condition affected her ability to

perform basic work activities. Accordingly, Plaintiff has not shown that the ALJ’s assessed RFC

was insufficient. Plaintiff bears the burden of proving she cannot perform the assessed RFC.

See 20 C.F.R. § 404.1545. She has not done so here.

                                            Conclusion

       In all, when the Court applies, as it must, the substantial evidence standard, it is required

to affirm the decision of the Commissioner in this case. “Even where the administrative record

may also adequately support contrary findings on particular issues, the ALJ’s factual findings

must be given conclusive effect so long as they are supported by substantial evidence.” Genier,

606 F.3d at 49 (internal quotations marks omitted). This means that when the medical evidence

“is susceptible to more than one rational interpretation, the Commissioner’s conclusion must be

upheld.” McIntyre, 758 F.3d at 149.

       Therefore, after a thorough review of the record and consideration of all arguments

Plaintiff has raised, the Court finds that the ALJ did not commit legal error and that his opinion



                                                 12
is supported by substantial evidence. Accordingly, the Court grants Defendant’s Motion to

Affirm and denies Plaintiff’s Motion to Reverse.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of

Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

from this judgment. See 28 U.S.C. § 636(c)(3); Fed.R.Civ.P. 73(c). The Clerk is directed to

enter judgment in favor of the defendant and close this case.

               SO ORDERED, this 5th day of August, 2019, at Bridgeport, Connecticut.

                                               /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                13
